                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 JAMES ANTHONY MCNALLY                                                             PLAINTIFF

 V.                                                  CAUSE NO. 3:17-CV-00847-CWR-JCG

 DIRECTOR B.O.P. MARK INCH;                                                    DEFENDANTS
 REGIONAL DIRECTOR J.A. KELLER, B.O.P.;
 WARDEN C. NASH, YAZOO MED. F.C.C., B.O.P.;
 DR. UNKNOWN NATAL PHYSICIAN, YAZOO F.C.C., B.O.P.;
 DR. UNKNOWN CHAMBERS PHYSICIAN, YAZOO F.C.C., B.O.P.;
 DR. WILLIAM PORTER CONTRACT SURGEON FOR B.O.P.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on Defendant Dr. William Porter’s Objection to the May

6, 2019, Report and Recommendation of United States Magistrate Judge John C. Gargiulo,

regarding the Defendant’s Motion to Dismiss or in the Alternative for Summary Judgment. The

Report and Recommendation recommends that the Defendant’s Motion be granted in part and

denied in part, namely that pro se Plaintiff James Anthony McNally’s Eighth Amendment Bivens

claim against the Defendant be dismissed with prejudice but be construed as a state law medical

negligence/malpractice claim over which there is supplemental jurisdiction under 28 U.S.C. §

1367(a).

       Having considered said Report and Recommendation, the Defendant’s objections thereto,

applicable statutory and case law, and being otherwise fully advised in the premises, the Court

concludes that the Defendant’s Objection fails to persuade and hereby adopts, as its own opinion,

the Report and Recommendation of the Magistrate Judge. Defendant advances new arguments in

his Objection that were not raised in his original Motion. Accordingly, the new arguments are
more properly considered in the separate motion to dismiss and for summary judgment the

Defendant has since filed advancing these and other arguments.

       SO ORDERED, this the 18th day of September, 2019.


                                                   s/ Carlton W. Reeves
                                                   UNITED STATES DISTRICT JUDGE




                                              2
